In an action to recover damages for age and gender discrimination in violation of Executive Law § 296, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated December 23, 1997, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
Assuming that the plaintiff demonstrated a prima facie case of discrimination, the defendant succeeded in establishing that the alleged adverse employment decision was based on legitimate, independent, and nondiscriminatory reasons (see, Ferrante v American Lung Assn., 90 NY2d 623; Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937). The plaintiff failed to raise material issues of fact as to whether the reasons given were false and whether her age or gender was the real reason (see, Ferrante v American Lung Assn., supra; Matter of Laverack & Haines v New York State Div. of Human Rights, 88 NY2d 734). Accordingly, the Supreme Court erred in denying the defendant’s motion for summary judgment. Bracken, J. P., Copertino, McGinity and Luciano, JJ., concur.